Title: Adams’ Minutes of the Winslow Trial: Barnstable Inferior Court, Barnstable, December 1767
From: Adams, John
To: 


       Winslow qui tam vs. Clark
       Hovey. 239. Page. Nusances in Rivers. Natural, usual or common Passage.
       
       Wm. Robbins. Knows the Brook. Saw Clark make a Ware with sticks and stones and Boards. Saw James Clark catch Fish.
       
        Thos. Snow.
       
       Our Witnesses.
       Lt. Freeman. No Water in the guzzell when Winslow Gates are down in Herring Time.
       
        Tupper.
       
       
        Clark.
       
      